Citation Nr: 0839143	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  05-28 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


ISSUES

1.  Entitlement to an initial compensable rating prior to May 
1, 2008, for bilateral hearing loss.

2.  Entitlement to an initial disability rating in excess of 
10 percent beginning May 1, 2008, for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

The veteran (appellant)


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1972 to 
February 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by a 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for hearing loss with an 
evaluation of 0 percent effective May 22, 2003.  

In January 2008 the Board remanded the matter for additional 
development, including the provision to the veteran of a new 
compensation and pension (C&P) examination.  The report of 
that examination, which was duly conducted in May 2008, has 
been associated with the claims file.

In a rating decision dated in June 2008 the RO increased the 
rating for the veteran's service-connected hearing loss 
disability from 0 percent to 10 percent effective May 1, 
2008.


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss was manifested by at 
most Level I hearing in the right ear and Level VI hearing in 
the left ear prior to May 1, 2008.  

2.  In correspondence dated July 22, 2008, prior to 
promulgation of a decision in the appeal, the veteran 
withdrew his appeal for an initial disability rating greater 
than 10 percent beginning May 1, 2008, for his service-
connected hearing loss disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for bilateral hearing loss have not been met at 
any period of time covered by this appeal that is prior to 
May 1, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.85-4.87, Diagnostic Code 6100 (2008). 

2.  The criteria for withdrawal of a substantive appeal for 
an increased rating for hearing loss in excess of 10 percent 
from May 1, 2008, have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Compensable Rating prior to May 1, 2008

The veteran seeks an initial compensable rating for the grant 
of service connection for bilateral hearing loss effective 
May 22, 2003; which is currently evaluated at 10 percent 
beginning May 1, 2008.

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7.

Hearing loss ratings range from noncompensable to 100 percent 
based on organic impairment of hearing acuity, as measured by 
controlled speech discrimination tests in conjunction with 
average hearing thresholds determined by puretone audiometric 
testing at frequencies of 1000, 2000, 3000 and 4000 cycles 
per second.  "Puretone threshold average" is the sum of the 
puretone thresholds at 1000, 2000, 3000 and 4000 Hertz 
divided by four.  This average is used in all cases 
(including those in §4.86) to determine the Roman numeral 
designation for hearing impairment from Table VI or VIa.  
38 C.F.R. § 4.85, Diagnostic Code 6100.

The rating schedule establishes eleven auditory acuity 
levels, designated from Level I for essentially normal 
hearing acuity, through Level XI for profound deafness.  
38 C.F.R. § 4.85.  The horizontal rows in Table VI represent 
nine categories of the percentage of discrimination based on 
the controlled speech discrimination test.  38 C.F.R. § 4.85.  
The vertical columns in Table VI represent nine categories of 
decibel loss based on the puretone audiometry test.  The 
Roman numeral designation is located at the point where the 
percentage of speech discrimination and puretone threshold 
average intersect.  See 38 C.F.R. §§ 4.85, 4.87. 

The regulations also provide that in cases of exceptional 
hearing loss, i.e. when the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, the Roman numeral designation will be 
determined for hearing impairment, separately, from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  38 C.F.R. § 4.86.  A Roman numeral designation will 
also be determined from either Table VI or Table VIa, 
whichever results in the higher numeral, when the puretone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz.  That numeral will then be 
elevated to the next higher Roman numeral.  

Following an initial award of service connection for a 
disability, separate ratings can be assigned for separate 
periods of time based on facts found.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  After the RO granted the 10 
percent evaluation effective May 1, 2008, the veteran 
submitted a statement in which he indicated that the 
effective date for the 10 percent rating should go back to 
the date service connection was granted.  In this decision, 
the Board will address whether a 10 percent (or higher) 
evaluation is warranted from May 22, 2003, to May 1, 2008.   

In September 2003 the veteran was tested by a private 
audiologist.  Puretone thresholds at 1000, 2000, 3000, and 
4000 Hertz were 10, 10, 55, and 55 for the right ear, and 10, 
65, 85, and 110 for the left ear.  

In October 2003 the veteran was accorded a compensation and 
pension (C&P) audiology examination.  During the examination 
he complained of hearing loss.  He also reported that he was 
working, but did not elaborate regarding the effect of his 
hearing condition on his employment.  Physical examination 
revealed external ear canals free of debris.  Type A 
tympanograms bilaterally were consistent with normal values 
for ear volume, resting pressure, and static compliances.  
Testing revealed puretone thresholds at 1000, 2000, 3000, and 
4000 Hertz of 15, 15, 55, and 60 for the right ear, and 15, 
70, 85, and 100+ for the left ear.  Speech recognition scores 
were 92 percent for each ear.  Diagnosis was moderate 
sensorineural hearing loss above 2000 Hertz for the right 
ear, and mild to profound sensorineural hearing loss above 
1000 Hertz for the left ear.  

In March 2004 the veteran was tested by another private 
audiologist.  Puretone thresholds at 1000, 2000, 3000, and 
4000 Hertz were 5, 5, 45, and 50 for the right ear, and 5, 
70, 80, and 105 for the left ear.  

In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), 
the United States Court of Appeals for Veterans Claims 
(Court), noted that VA had revised its hearing examination 
worksheets to include the effect of the veteran's hearing 
loss disability on occupational functioning and daily 
activities.  See Revised Disability Examination Worksheets, 
Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 
24, 2007); see also 38 C.F.R. § 4.10 (2007).  The Court also 
noted, however, that even if an audiologist's description of 
the functional effects of the veteran's hearing disability 
was somehow defective, the veteran bears the burden of 
demonstrating any prejudice caused by a deficiency in the 
examination.

In this case, the 2003 VA examination was conducted before 
the examination worksheets were revised to include the 
effects of hearing loss disability on occupational 
functioning and daily life.  Moreover, there is no indication 
that the Maryland CNC test was used by either of the private 
audiologists.  See 38 C.F.R. § 4.85(a).  The matter was 
therefore remanded in January 2008 for a new C&P examination.

In May 2008 a new C&P examination was conducted.  During the 
examination the veteran complained of difficulty localizing 
sound in background noise and on the telephone.  Physical 
examination revealed unremarkable ear canals, and normal ear 
compliance and pressure in both ears.  Testing found 
bilateral asymmetrical sensorineural hearing loss, with 
puretone thresholds at 1000, 2000, 3000, and 4000 Hertz of 
20, 15, 65, and 65 for the right ear, and 20, 85, 85, and 105 
for the left ear.  Speech recognition scores were 90 for the 
right ear and 54 for the left ear.  

Analysis

Although there is no indication that the Maryland CNC test 
was used during the September 2003 test, it is noteworthy 
that puretone threshold averages of 32.5 for the right ear 
and 67.5 for the left ear correspond to Level I hearing in 
the right ear and Level V hearing in the left, which equates 
to a noncompensable rating.  38 C.F.R. § 4.85.  Evaluation 
under the provisions of 38 C.F.R. § 4.86 is not warranted as 
the criteria for an exceptional rating are not shown.

Puretone threshold averages in October 2003 of 36.25 for the 
right ear and 67.5 for the left ear, and speech 
discrimination scores of 92 percent bilaterally correspond to 
Level I hearing in the right ear and Level II hearing in the 
left, which equates to a noncompensable rating.  Evaluation 
of the left ear under Table VIA based on an exceptional 
pattern of hearing impairment under 38 C.F.R. § 4.86(b) 
results in Level V hearing impairment.  After elevating one 
level, to Level VI, a noncompensable rating results.

As regards the March 2004 results the Board again notes that 
the evidence is not probative for rating purposes since there 
is no indication that the Maryland CNC test; however, it is 
noteworthy that puretone threshold averages of 26.25 for the 
right ear and 65 for the left ear correspond to Level I 
hearing in the right ear and Level V hearing in the left, 
which equates to a noncompensable rating.  Evaluation under 
the provisions of 38 C.F.R. § 4.86(b)-which elevates the 
left ear to Level VI hearing impairment-also results in a 
noncompensable rating.

May 2008 puretone threshold averages of 41.25 for the right 
ear and 73.75 for the left ear, along with speech 
discrimination scores of 90 percent in the right ear and 54 
percent in the left ear, corresponds to Level II hearing in 
the right ear and Level VIII hearing in the left, which 
equates to a 10 percent rating.  38 C.F.R. §§ 4.85.  
Evaluation under the provisions of 38 C.F.R. § 4.86(b) also 
results in a 10 percent rating.  Based on this evidence the 
Board finds that the preponderance of the evidence is against 
assigning a 10 percent rating prior to May 1, 2008, the date 
that a 10 percent disability evaluation is first shown by the 
evidence.  

The veteran argues that he should be accorded a 10 percent 
rating from the effective date of service connection.  He 
maintains that his hearing has remained constant throughout 
the appeal period, and that prior tests results, which 
correlated to a noncompensable rating, were due to flawed 
methodology.  However, the Board notes that prior 
examinations were administered over a substantial period of 
time by three different audiologists; two from the private 
sector, and one from VA.  The Board also notes the 
consistency, one to another, of the prior examination 
results.  Moreover, the October 2003 examiner noted the 
veteran's complaints of hearing difficulties, and discussed 
the veteran's employment situation with him.  Thus, the 
October 2003 examiner did consider information concerning how 
the veteran's hearing loss affects his daily functioning.  
Martinak, 21 Vet. App. 447, 455-56.  The Board therefore 
finds the probative evidence to be against the veteran's 
claim for a compensable rating prior to May 1, 2008.  See 
Owens v. Brown, 7 Vet. App. 429 (1995) (it is the Board's 
fundamental responsibility to evaluate the probative value of 
all medical and lay evidence).  Accordingly, the Board finds 
that the criteria for a compensable rating are not met at any 
time prior to May 1, 2008.  See Fenderson, 12 Vet. App. 119, 
126; 38 C.F.R. § 3.400(b)(ii)(B)(2)(i). 

The Board has considered the doctrine of reasonable doubt; 
however, hearing evaluations are performed by mechanically 
applying the rating criteria to certified test results.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  As such 
there is no basis to establish a rating higher than the 
assigned noncompensable rating prior to May 1, 2008.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Referral for consideration of an extra-schedular rating was 
also considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's hearing loss has resulted in marked interference 
with his earning capacity or employment beyond that 
interference contemplated by the assigned evaluation, or that 
it has necessitated frequent periods of hospitalization.  The 
Board therefore finds that the impairment resulting from the 
veteran's hearing loss is appropriately compensated by the 
currently assigned schedular ratings.  Referral by the RO to 
the Director of VA's Compensation and Pension Service, under 
38 C.F.R. § 3.321, is thus not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

II.  Initial compensable rating greater than 10 percent 
beginning May 1, 2008

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative. 3 8 
C.F.R. § 20.204.

As noted before, in a rating decision dated in June 2008 the 
RO increased the evaluation for the veteran's service-
connected hearing loss disability from 0 percent to 10 
percent effective May 1, 2008.

In correspondence dated July 22, 2008, the veteran wrote as 
follows:

I feel that the percentage of 10 
percent for bilateral hearing loss is 
justified.  

This writing clearly evinces the veteran's satisfaction with 
the assigned 10 percent rating for his service-connected 
hearing loss disability.  Consequently, there remain no 
allegations of errors of fact or law for appellate 
consideration with regard to the issue of an increased rating 
for hearing loss.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.  38 
U.S.C.A. § 7105.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  VCAA notice should be provided to 
the claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004).  Notice which 
informs the veteran of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)

In this case the veteran's request for an increased rating 
stems from the initial grant of service connection.  Courts 
have held that once service connection is granted the claim 
is substantiated; additional notice is not required; and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Moreover, since the 
appeal concerns an initial rating, notice in accordance with 
Vazquez is not warranted.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

Regarding the duty to assist, the veteran has been accorded 
multiple C&P examinations; the reports of which are of 
record.  The Board is thus satisfied that VA has sufficiently 
discharged its duty in this matter.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


	(CONTINUED ON NEXT PAGE)



ORDER

An initial compensable rating for hearing loss for any period 
of time prior to May 1, 2008, is denied.

The issue of entitlement to an initial disability rating in 
excess of 10 percent beginning May 1, 2008, for hearing loss 
is dismissed.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


